7Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 10/14/2020 has been entered.
 
DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
This Office Action is responsive to communication (15/756,218) filed on 02/28/2018.
Claims 1-20 are pending.
Claims 1, 10, 14 and 17-20 are amended.
Claims 1-20 will be examined.

Response to Amendments
Applicant’s arguments filed 10/14/2020 have been fully considered but are moot in view of the new ground(s) of rejection.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1, 5-8, 10-11, 13-15 and 18-20 are rejected under 35 U.S.C. 103 as being unpatentable over Yoav M. Tzruya (US Pub. No. 2008/0172668), in view of Deianov et al. (US Patent 6,529,985), and further in view of Giovanni Russello (US Publication No. 2015/0332043).

As to claims 1, 10 and 14 Tzruya teaches a method for providing features at launch to an application of a computing system, the method comprising:
executing a user-space launcher application [Tzruya, par. 0011], wherein executing the launcher application further comprises: 
launching an application specified to the launcher application to create a launched application [Tzruya, par. 0012 wherein a projected processing load is determined based on the obtained processing load information.  A sequence of instructions associated with the application is then selectively assigned to one of the multiple processing resourced based on the determined projected processing load; par. 0034 wherein the sequences of instructions associated with the software application may include processes or threads launched by the software application during execution]; 
after the creation of the launched application, intercepting a call to the process creation function or the thread creation function of the launched application [Tzruya, Fig. 5 and  par. 0063-0065 wherein while software application is executing, interception component  operates to intercept function calls generated by application 502 … interception component  provides information concerning the activity to correlation component] with the process creation wrapper function or the thread creation wrapper function;
in response to the interception of the call, creating a process or thread on behalf of the launched application using the process creation function or the thread creation function [Tzruya, par. 0029 wherein the projected processing is determined using the processing load information.  The projected processing load is used by production environment to determine the affinity between a newly-created process or thread and one of multiple available processing resources];
at launch of the process or thread of the launched application, providing features to the process or thread of the launched application based on a parameter specified to the launcher [Tzruya, par. 0012 wherein a sequence of instructions associated with the application is then selectively assigned to one of the multiple processing resources based on the determined projected processing load.  The sequence of instructions may be a process or thread associated with the application];
Tzruya does not explicitly discloses a process creation wrapper function and a thread creation wrapper function; however, in an analogous art of Selective Interception of System Calls, Deianov teaches:
wrapping a process creation function with a process creation wrapper function [Deianov, Abstract and column 9 lines 30-63 wherein the present invention takes into account the case in which a thread of a selected process makes a system call to be intercepted, while the system call wrapper associated with the process is executing in response to an intercept system call];
wrapping a thread creation function with a thread creation wrapper function [Deianov, Abstract and column 9 lines 30-63];
after the creation of the launched application, intercepting a call to the process creation function or the thread creation function of the launched application with the process creation wrapper function or the thread creation wrapper function [Deianov, column 9 lines 32-37 wherein a thread of a selected process makes a system call to be intercepted, while the system call wrapper associated with the process is executing in response to intercepted system call made by another thread of the same process]; 

Tzruya and Deianov do not explicitly discloses preloading a function library; however, in an analogous art of System and Application Analysis System for Electronic Devices, Russello teaches:
preloading a function library [Russello, par. 0084 wherein the LD_PRELOAD environment variable instruct the runtime linker to link to the proxy function library when a process is launched; par. 0286-0287 wherein the LD_PRELOAD environment variable that is used by the runtime linker and can be used for linking user-specified shared objects before other libraries during an executable load stage] comprising the process creation wrapper function and the thread creation wrapper function (see par. 0189 wherein monitors for monitoring thread and sub-processes are attached; see also par. 195, 265); 
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention to combine the teachings since Tzruya, Deianov and Russello are in the same field of endeavor such as resource optimization to provide method and system which instruct the runtime linker to link to the proxy function library when a process is launched.

As to claims 5 and 18, Tzruya, Deianov and Russello teach the method of claim 1, wherein providing the features at launch further comprises: 
providing at least one of: 
a memory allocation policy, a logical central processing unit (CPU) affinity, a CPU assignment, an input-output affinity, or a kernel scheduling policy, to the created process or the thread [Russello, par. 0265 wherein action modules are associated to a unique system call and extract information from the process state in order to provide information that can be used by the policy to generate a decision].

As to claims 6 and 19, Tzruya, Deianov and Russello teach the method of claim 1, wherein providing the features at launch further comprises: 
providing a thread launch policy to the thread [Russello, par. 0265 wherein the decision point wherein the decision point and policies themselves provide two entry points one for entering system calls and another one for those that exit but in contrast to them, they are specific for each thread] and a process launch policy to the process, the thread launch policy is different from the process launch policy [Russello, par. 0189 wherein in process monitors are created as children of the main monitor when a fork system call from the Zygote process is intercept.  In contrast to the main monitor that is configured to monitor the main Zygote thread; par. 0265-0266]. 

As to claims 7 and 20, Ma, Yoav, Meth and Russello teach the method of claim 1, wherein providing features at launch to the process further comprises: 
providing a CPU launch policy to the process or the thread of the launched application [Russello, par. 0265]. 

the computing system of claim 10, wherein to preload the function library, the system further to: 
preloading the function library using an environment variable [Russello, par. 0084]. 

As to claim 13, Tzruya, Deianov and Russello teach the computing system of claim 10, the system further to: 
cause the processor to intercept an exit function of the process using a wrapper function for the exit function [Russello, par. 0212-0214]. 

As to claim 15, Tzruya, Deianov and Russello teach the non-transitory machine-readable storage medium of claim 14, further comprising instructions that, when executed, cause the processor to preload the function library using an environment variable of an operating system [Russello, par. 0084].

Claims 2-4, 8 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Tzruya, in view of Deianov, in view of Russello and further in view of Li et al. (US Publication No. 2014/0208331).

As to claims 2 and 17,
Tzruya, Deianov and Russello teach the method of claim 1.
Tzruya, Deianov and Russello do not explicitly teach logical processor core; however, in an analogous art of Methods of Processing Core Selection for Applications on Manycore Processors, Li teaches:
providing the features at launch further comprises providing a policy that indicates at least one of a node or a logical processor core [Li, pars. 0036-0037, 0039-0042] to which the process or thread is launched [Tzruya, par. 0012].
It would have been obvious to one of ordinary skill in the art, before the effective filling date of the claimed invention to combine teachings since Tzruya, Deianov, Russello and Li are in the same field of endeavor such as processing management to provide method and system which selecting processor cores to process thread group.

As to claim 3, Tzruya, Deianov, Russello and Li teach the method of claim 2, wherein the policy comprises at least one of: 
a round robin order, a fill-first order [Li, pars. 0039-0042], or a packed order. 

As to claim 4, Tzruya, Deianov, Russello and Li teach the method of claim 2, wherein the policy comprises at least one of: 
a flat launch policy or a tree launch policy [Russello, par. 0415-0420]. 

As to claim 8,
Tzruya, Deianov and Russello teach the method of claim 7.
Tzruya, Deianov and Russello do not explicitly teach logical processor core; however, in an analogous art of Methods of Processing Core Selection for Applications on Manycore Processors, Li teaches:
wherein providing the CPU launch policy further comprises: 
determining a node of the computing system to assign the process or thread [Russello, par. 0228]; and 
responsive to determining the node of the computing system to assign the process or thread, assigning the process or the thread to a core within the node [Li, pars. 0039-0042]. 

Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Tzruya, in view of Deianov, in view of Russello and further in view of William Samuel Gray (US Publication No. 2014/0237197).

As to claim 12,
Tzruya, Deianov and Russello teach the computing system of claim 10.
Tzruya, Deianov and Russello do not explicitly teach logical processor core; however, in an analogous art of Non-Uniform Memory Access (NUMA) Resource Assignment and Re-Evaluation, Gray teaches:
wherein the computing system comprises a plurality of non-uniform memory architecture (NUMA) nodes [Gray, Fig. 4A and par. 0053 where the NUMA binding subsystem may receive a request to launch a first process in a system having a plurality of NUMA nodes], 
It would be obvious when applying this teaching to Tzruya that one of ordinary skill in the art at the time of filing the application would:
launch the processes on the nodes based on the parameter specified to the launcher, wherein the parameter indicates a launch policy [Tzruya, par. 0012]. 
It would have been obvious to one of ordinary skill in the art, before the effective filling date of the claimed invention to combine the teachings since Tzruya, Deianov, Russello and Gray are in the same field of endeavor such as memory accessing to provide method and system 

Claim 16 is rejected under 35 U.S.C. 103 as being unpatentable Tzruya, in view of Deianov, in view of Russello and further in view of Margaret A. Abelite (US Publication No. 2004/0059706).

As to claim 16, 
Ma, Yoav, Meth and Russello teach the method of claim 1.
Ma, Yoav, Meth and Russello do not explicitly teach application is executed in a virtual memory area and the virtual memory area is separate from a kernel memory area; however, in an analogous art of System and Method for Providing Concurrent Usage and Replacement of Non-Native Language Codes, Abelite teaches:
wherein the user-space launcher application is executed in a virtual memory area of the computing system [Abelite, par. 0024 wherein actual memory used by running the program; it may prefer to physical memory , virtual memory, or a combination of both], wherein the virtual memory area is a separate from a kernel memory area of the computing system [Abelite, par. 0040 wherein the assembly language program invokes a launcher application, such a C program inside the language runtime that brings up a virtual machine and then returns to the assembly language shell (kernel)].
It would have been obvious to one of ordinary skill in the art, before the effective filling date of the claimed invention to combine the teachings since Tzruya, Deianov, Russello and Abelite are in the same field of endeavor such as memory accessing to provide method and 

Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable Tzruya, in view of Deianov, in view of Russello and further in view of Ma et al. (US Publication No. 2009/0019159).

As to claim 9, 
Tzruya, Deianov and Russello teach the method of claim 1. 
Tzruya, Deianov and Russello do not explicitly teach a node, launching the process or thread on the node, determining whether the process or thread launched successfully; however, in an analogous art of Transparently Externalizing Plug-In Computation to Cluster, Ma teaches:
determining a node of the computing system to assign the process or thread [Ma, par. 0026 wherein external software program launchers for each computer node scheduled to process the request load for each compute node]; 
launching the process or thread on the node [Ma, par. 0026]; 
determining whether the process or thread launched successfully [Ma, par. 0033 wherein the computer nodes responsible for processing the request … load the necessary external software program … once the processing is completed, the computer node in the cluster returns the result of the processing to the invocation source.  Once the processing is completed is read on to the process or thread launched successfully]; 
marking the process or thread as launched responsive to launching the process or thread responsive to determining that the process or thread launched successfully [Ma, par. 0033] 
Ma does not teach undoing the assignment of the process or thread.  It would be obvious when applying this teaching to Ma that one of ordinary skill in the art at the time of filing the application would:
undoing previous assignment of the process or the thread responsive to determining that the process or thread did not launch successfully [Russello, par. 0287 and 0294]. 
It would have been obvious to one of ordinary skill in the art, before the effective filling date of the claimed invention to combine the teaching of Tzruya, Deianov, Russello and Ma since they are in the same field of endeavor such as resource optimization to provide method and system which optimizing utilization of multiple processing resources available within a computer system by an application executing on the computer system based on cluster nodes.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant’s disclosure.  See PTO 892.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TINA HUYNH whose telephone number is (408)918-7598.  The examiner can normally be reached on 8:00 - 5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would 
like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/TINA HUYNH/Examiner, Art Unit 2199   

/LEWIS A BULLOCK  JR/Supervisory Patent Examiner, Art Unit 2199